Citation Nr: 1717923	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  17-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 







INTRODUCTION

The Veteran had active service in the Army from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This decision denied an increased rating for the Veteran's bilateral hearing loss.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the Veteran's advance age.  38 C.F.R § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  


FINDING OF FACT

The Veteran has Level IV hearing loss in the right ear and Level VII hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was notified with regard to service connection in November 2014.  The January 2017 statement of the case provided the regulations pertaining to increased ratings and the assignment of the effective date under 38 C.F.R. § 3.400 (2016).  Therefore, the Board fulfilled its duty to notify. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an adequate VA examination and opinion regarding bilateral hearing loss in December 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds this examination was adequate because the examiner considered the functional impact the Veteran's hearing loss has on his daily life.  Specifically the examiner considered the Veteran's difficulty hearing normal-toned conversations and talking on the telephone.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

II.  Increased Rating for Bilateral Hearing Loss 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

The Veteran underwent a VA audiology examination in December 2015.  His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
45
70
LEFT
55
55
80
90
100

The average puretone threshold was 54 in the right ear and 81 in the left ear.  His Maryland CNC word recognition was 80 percent in the right ear and 80 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, the examiner noted the Veteran had trouble hearing or understanding conversations spoken at normal tones.  Additionally, the examiner noted the Veteran had trouble hearing conversations over the phone and conversations in the presence of background noise. 

Applying the results of the December 2015 examination to Table VI reflects that the Veteran had Level IV hearing loss in his right ear and Level V hearing loss in his left ear.  Using Table VII to calculate the disability rating and applying Level IV for the right ear and Level V for the left ear, results in a 10 percent disability rating.  38 C.F.R. § 4.85 (2016).

However, the Board notes based on the Veteran's performance on the audiological examination, the Veteran should instead be rated under Table VIA for his left ear.  See 38 C.F.R. § 4.86(b) (2016).  This table reflects the Veteran had Level VII hearing loss for his left ear.  Nevertheless, applying Level IV for his right ear and Level VII for his left ear results in a 20 percent disability rating under Table VII.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms such as difficulty hearing normal-toned conversation and difficulty talking on the phone.  Nonetheless, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation over VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise, such as training in evaluating hearing impairment, which the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).   

Based upon the results from the December 2015 VA examinations discussed above, the Board finds that the criteria for a disability evaluation in excess of 30 percent have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  Under both measurements the results from the Veteran's most recent examination place the Veteran below his current rating.  While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  

Furthermore, the functional impact that the Veteran describes, such as difficulty talking on the phone, hearing normal-toned conversations, or understanding speech in the presence of background noise, are contemplated by the rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. Vet. App. Claims LEXIS 319.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an increased rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  Therefore, the evidence of record does not warrant a higher rating. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  Here the preponderance of the evidence is against the Veteran's claim, and his bilateral hearing loss fails to meet VA's criteria for a rating higher than 30 percent. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss is denied.  




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


